Civil action to recover for damages for alleged actionable negligence of defendant in the operation of its truck by its servant and agent, Howard J. Foy.
The case was heard upon motion of plaintiff to strike from defendant's further answer these averments: (1) That at the time referred to in the complaint the infant plaintiff was daughter of said Howard J. Foy, living in his household as a member of his family; (2) that Howard J. Foy and his wife, the mother of infant plaintiff, own one-half of the outstanding stock of defendant corporation; and (3) that, to the extent of his stock ownership in the corporation, the action is in effect against Howard J. Foy by his infant daughter, the maintenance of which is against public policy. The presiding judge allowed the motion to strike paragraph two and three, but disallowed it as to the remaining paragraph.
Defendant appeals to Supreme Court and assigns error.
The action of the court in striking paragraphs two and three is accordant with the principle enunciated and applied in Wright v. Wright, 229 N.C. 503, 50 S.E.2d 540. Hence, the ruling from which appeal is taken is
Affirmed. *Page 162